Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on July 15, 2022 is acknowledged. Claims 10-11 are withdrawn from consideration as directed to a non-elected invention.

				Objection
Claim 1 is objected to because in the last line of this claim, “powers” is clearly intended to read “powders”.  Appropriate correction is required.

			Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reppel et al. (U.S. Patent 6,599,465).
Example 1 of Reppel discloses forming a sintered magnet by a method that includes mixing a NdFeB based powder with 3% NdH2 powder (in accord with claim 4), and sintering at 11000C for 1 hour (in accord with claim 3).  With respect to the limitation “heat-treating the mixture at a temperature of 600-8500C”, the examiner’s position is that the act of heating the prior art material to 11000C in order to conduct sintering will inherently result in heat-treating in the claimed temperature range for at least a brief period of time.  Thus, the disclosure of Reppel et al. is held to anticipate the claimed invention.

			Rejections—35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reppel et al., as above, in view of either LV et al. (US 2015/0071810) or WO 2016/025792.
Reppel does not disclose mixing Cu powders in the method disclosed in that reference, as required by the instant claim.  Both LV and WO ‘792 are directed to processes for making NdFeB based sintered magnets from powdered material, i.e. are in a similar field of endeavor as Reppel.  LV and JP ‘792 indicate it was known in the art, at the time of filing of the present invention, to incorporate an amount of copper in the magnet composition prior to sintering; see, for instance, Tables 3-5 of LV or para. [0019] of WO ‘792.  Therefore, the disclosure of Reppel et al., combined with that of either LV et al. or WO 2016/025792, would have suggested a method as presently claimed to one of ordinary skill in the art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Reppel et al. in view of Ishigaki et al. (U.S. Patent 4,767,450.
Reppel, discussed supra, does not disclose preparing the NdFeB powders used in the process disclosed in that reference by a method as defined in the instant claim.  Ishigaki is directed to producing NdFeB-based powders intended for use in preparing rare earth magnets, i.e. is in a similar field of endeavor as Reppel.  Ishigaki indicates it was known in the art, at the time of filing of the present invention, to prepare the NdFeB powders by mixing Nd oxide, boron and iron, adding calcium and mixing, and heating to a temperature within the range specified in the instant claim.  See, for instance, example 2 of Ishgaki.  Thus, the disclosure of Ishigaki et al. would have motivated one of ordinary skill in the art to prepare an NdFeB powder by a method as presently claimed, which powder is to be used in the process disclosed by Reppel et al..

Claims 2, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Reppel et al., as above, in view of WO 2016/025792.
Reppel, discussed supra, discloses a method of processing NdFeB powder to form a sintered magnet, but does not specify the limitations recited in these claims.  However,
a) With respect to claims 2 and 8, WO ‘792 indicates it was known in the art to add hydrides of elements such as Nd and Pr (see WO ‘792 para. [0020] and [0087]) to the composition.  Additionally, para. [0121] of WO ‘792 discloses an embodiment where the ratio of Nd:Pr is 75:25, albeit not in the context of hydrides.  WO ‘792 para. [0010] and [0018] disclose the addition of copper to the composition.  Further, the relative amounts of the Cu and the Nd+Pr as disclosed in para. [0018] and [0020] would include mixtures in the ratio as recited in claim 8.  Also, the mere recitation of a numerical limitation in an otherwise known process will not generally result in patentability of a claim directed to that process, absent evidence of criticality of the numerical limitation.
b) With respect to claim 5, WO ‘792 para. [0198] indicates it was known to produce sintered magnets having a grain size of 2-8 µm, a range that is entirely within the presently claimed range.
c) With respect to claim 6, while the prior art does not specify the actions recited in this claim, the claim appears to merely state what occurs chemically when hydride powders are heated to a temperature above their decomposition temperature, i.e. the powders separate into metal and hydrogen gas components, and the gas will escape.  Therefore it is far more likely than not that the prior art method would in fact include the actions as presently claimed.
Thus, the combined disclosures of Rappel et al. and WO 2016/025792 would have suggested a method as presently claimed to one of ordinary skill in the art.

			Additional Prior Art
The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	September 1, 2022